Title: To John Adams from Matthew Ridley, 26 October 1783
From: Ridley, Matthew
To: Adams, John


          Sir
            Auteuil Oct: 26th.. 1783
          I now inclose you four Letters received since your departure—
          Several very heavey failures have happen’d at Paris— One of them is the House of Bost Horion & Co. for upwards of 3,000,000.₶— Some others are talkd of.— The Affairs of the Caisse D’Escompte are now pretty well settled & the Managers talk of beginning to pay in Specie in the Month of Novemr:
          By the London papers I see that Barney arrived the 9th: of Septemr.— There is a Letter of Sr. Guy Carletons of the 17th. Augt: which appears to me a kind of half refusal to quit New-York— It is a whole one in some respects & the Generals disposition seems to me very ripe to refuse in toto.—
          I expect Mr. Barclay in a few days— Mrs. Ridley has been exceedingly ill; but I now begin to have Hopes— The rest of the Family Bravely & all desire to be remembered to you & Son— Be pleased to inform Mr Jay I was at Passy last Night & that all were well there, but Mrs. Jay a little impatient to hear of his safe Arrival.
          With respect I have the Honor to be / Sir / Your most Obedient / humble Servant
          Matt: Ridley
        